Citation Nr: 9902460	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 through 
July 1945.  His awards and decorations included the Combat 
Infantryman Badge and Bronze Star Medal.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from an October 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board also notes that neither the representative nor the 
veteran has responded to a May 1998 statement of the case 
addressing the new issues of entitlement to earlier effective 
dates for service connection for hearing loss and tinnitus.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to these 
effective date issues.

The Board further notes that the record contains numerous 
statements by or on behalf of the veteran which purport to be 
notices of disagreement with respect to specific rating 
determinations.  In these purported notices of disagreement, 
the specific rating decisions and the specific benefits 
denied have been identified, but a review of the identified 
rating decisions discloses that they do not address the 
issues identified in the purported notices of disagreement.  
Similarly, a number of VA Form 9s have been submitted.  
These Form 9s have listed issues which have either already 
been decided by the Board or have not been addressed in a 
statement of the case or supplemental statement of the case.  
The record reflects that the only issue properly before the 
Board at this time is the issue appearing on the title page.  
If the veteran or his representative is seeking appellate 
review with respect to any other issue(s) which has (have) 
been the subject of a statement of the case, then the veteran 
or his representative should comply with the instruction from 
the RO to submit a timely substantive appeal with respect to 
such issue(s).  If the veteran or his representative is 
seeking appellate review with respect to any other matter 
which has not been the subject of a statement of the case, 
the veteran or his representative should provide the RO with 
appropriate clarification to enable the RO to issue a 
supplemental statement of the case on such issue(s).   
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's only service-connected disabilities are 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling; bilateral hearing loss disability, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; malaria, evaluated as noncompensable; the 
residuals of a shell fragment wound of the left cheek, 
evaluated as noncompensable; and the residuals of a shell 
fragment wound of the left knee, evaluated as noncompensable.

3.  The veterans combined evaluation for his service-
connected disabilities is 50 percent.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a total rating due to unemployability 
caused by service-connected disabilities is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim. 

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  

The veterans service-connected disabilities are as follows:  
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling; bilateral hearing loss disability, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; malaria, evaluated as noncompensable; the 
residuals of a shell fragment wound of the left cheek, 
evaluated as noncompensable; and the residuals of a shell 
fragment wound of the left knee, evaluated as noncompensable.  
The combined rating 50 percent.  38 C.F.R. § 4.25 (1998).  
Consequently, the veteran does not meet the minimum schedular 
requirements for a total rating based on unemployability due 
to service-connected disabilities. 

Although the veteran does not meet the minimum schedular 
requirements for a total rating, the Board will consider 
whether his claim should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration as provided by 38 C.F.R. § 3.321(b)(1) (1998).  
In such cases, there must be such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  

The record reflects that the veteran has not received any 
treatment for service-connected disability in recent years.  
He has undergone a number of VA examinations of his service-
connected disabilities in recent years, and the examinations 
have repeatedly shown that the manifestations of the service-
connected disabilities are not unusual or exceptional; 
rather, the documented manifestations of the service-
connected disabilities are those contemplated under the 
regular schedular criteria.  In sum, no unusual or 
exceptional circumstances warranting referral of this case to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration have been presented.  

Consequently, a total rating based on unemployability due to 
service-connected disabilities is not in order.


ORDER

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
